IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,041 & AP-76,042



                      EX PARTE TOMMY RAY VIDAL, Applicant



         ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. 1013297 AND 1013298 IN CRIMINAL DISTRICT COURT NO. 2
                      FROM TARRANT COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm and possession of a controlled substance and sentenced to 10 years’

confinement and 15 years’ confinement, respectively. The Second Court of Appeals affirmed his

convictions. Vidal v. State, Nos. 2-07-128-CR and 2-07-129-CR, (Tex. App.– Fort Worth, 2008, no

pet.) (not designated for publication.)

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                    2

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law recommending that relief be granted. Ex parte Wilson, 956 S.W.2d

25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file

a out-of-time petitions for discretionary review of the judgments of the Second Court of Appeals in

Cause Nos. 02-07-128-CR and 02-07-129-CR that affirmed his convictions in Case Nos. 1013297

and 1013298 from Criminal District Court No. 2 of Tarrant County. Applicant shall file his petitions

for discretionary review with the Second Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: November 26, 2008
Do not publish